Affirmed and Plurality and Concurring Opinions filed August 31, 2021.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00645-CV

                       CRYSTAL DOLGENER, Appellant

                                         V.
                         STEVEN DOLGENER, Appellee

                    On Appeal from the 280th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-27998

                            CONCURRING OPINION

      I concur in the judgment and join in the portions of the opinion except as to
issues one, two, three, and ten.

      Regarding issues one, two, and three, the court analyzes the legal and factual
sufficiency of the evidence that family violence has occurred and was directed at
each “protected person.” While I agree with the court’s analysis on each issue, it is
not necessary to reach all of those issues in order to uphold the protective order.
What is required is legal and factual sufficiency of the evidence of family violence
generally. Under the facts of this case, overruling any one of issues one, two, or
three renders the remaining issues moot. The court’s opinion should not be read to
suggest otherwise.

      Regarding issue ten, the court does not discuss Crystal’s decision to wait
until the protective order was rendered before filing her motion to transfer the
protective-order proceeding from the 280th District Court to the 245th District
Court. That would appear to be a significant fact.

      I concur in the judgment and otherwise join in the court’s opinion.




                                       /s/       Charles A. Spain
                                                 Justice

Panel consists of Justices Spain, Hassan, and Poissant. (Spain, J., concurring,
joined by Hassan, J.).




                                             2